PER CURIAM.
The suggestion at the bar that th’e District Court was without jurisdiction in this case because the citizenship of the assignor, Dickerson, was not alleged in the record, showing that he could have brought the suit in the federal courts in Mississippi,' if no assignment had been made, is without merit, because we find in the record conclusive evidence that the said Dickerson, assignor, was a citizen of the state of Alabama, therefore he could have brought the suit in the District Court on the chose in action herein sued on if no assignment had been made. On the merits, the case is clear that the plaintiff below was an innocent holder of the certificates sued on before maturity and for value, and therefore not at all liable on the equities sought to be injected in the case. We find none of the assignments of error are well taken and no reversible error patent in the record. Judgment affirmed.